Case 1:18-cv-10646-MLW Document 76 Filed 04/22/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 18-cv-10646

 

—$————— — ——

 

|

 

HOPE COLEMAN, individually and as the legal
representative of the ESTATE OF TERRENCE J. |

COLEMAN
Plaintiff,

Vv.

CITY OF BOSTON, BOSTON PUBLIC HEALTH |
COMMISSION, WILLIAM EVANS,SOPHIA DYER,
M.D., GARRETT BOYLE, and KEVIN FINN

Defendants.

 

 

 

a

 

EE

 

JOINT STIPULATION OF THE PARTIES REGARDING PROTECTIVE ORDER

 

Pursuant to Rule 26 of the Federal Rules of Civil Procedure, all parties to this action

hereby stipulate that they have agreed to the terms of the Protective Order attached hereto, and

they hereby submit said Protective Order to the Court for endorsement and docketing.

Respectfully submitted:
Plaintiff, Hope Coleman

By her attorneys:

/s/ William W. Fick

William W. Fick (BBO#650562)
Daniel N. Marx (BBO#674523)
Rebecca N. Chapman (BBO#694052)
Fick & Marx LLP

24 Federal Street, 4"" Floor

Boston, MA 02110

(857) 321-8360

wfick@fickmarx.com
dmarx@fickmarx.com

rchapman@fickmarx.com

The. prov
Pio terbve ou day

wer DOT

tur oot,
ward be enw

Wo, S J
Jor 31) D\Y
